Citation Nr: 1513186	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Videoconference).  A hearing transcript has been associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of the documents in the Virtual VA file reveals that, with the exception of the August 2014 hearing transcript, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, there are no documents in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the claim for a TDIU, the Board notes that, while there are various opinions of record addressing the Veteran's employability, none are adequate to decide the claim.  An October 2010 opinion from Dr. P. S., the Veteran's primary care physician, indicates that the Veteran experienced leg and knee pain with prolonged walking and standing and that he was not likely to be employable at any job requiring prolonged sitting, standing or lifting.  A March 2013 VA examiner found that strenuous physical labor was precluded by the Veteran's incontinence but that light physical or sedentary occupations with adjacent restroom facilities and accommodations are possible and that early sensory neuropathy should not impact his employability in sedentary or light physical labor.  In April 2013, this VA examiner noted that a sedentary occupation was possible as the Veteran contends physical unemployability from stress and urge incontinence.  Another opinion provided by this VA examiner in May 2011 indicates that "sedentary unemployability" was restricted due to frequent bathroom visits but would not preclude him from sedentary employment.  However, such opinions were not provided with a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, these opinions did not address the combined effects of the Veteran's service-connected disabilities on his employability.

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, during his August 2014 hearing, the Veteran testified that the combined effects of his service-connected disabilities rendered him unemployable as could no longer operate a vehicle, bend or lift or walk more than two blocks and that his urinary incontinence requires frequent bathroom breaks and the wearing of absorbent pads.  The Board also notes a March 2010 letter from the Veteran's former employer that detailed the impact of his disabilities on his ability to perform his duties.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  
While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his service-connected disabilities and, thereafter, all identified records not previously of record should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA healthcare provider who treated him for his service-connected disabilities since October 2009 and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After completing the above development and obtaining any outstanding treatment records, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In this regard, the examiner should consider the Veteran's statements, offered in his August 2014 hearing, that the combined effects of his service-connected disabilities render him unable to drive, lift or bend and that his urinary incontinence requires the use of absorbent pads and frequent bathroom breaks. 

The rationale for any opinion offered should be provided.

3.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

